Scott, J. :
The complaint alleges that between October and December, 1914, the defendants loaned plaintiff sums of money, upon the security of accounts and ehoses in action assigned by plaintiff to defendants; that the defendants have collected upon such security more than the amount due upon said loans. Incidentally, it is alleged that the agreement was usurious, and the order appealed from is sought to be sustained upon the ground that the complaint embraces two causes of action, one for an accounting of moneys received which are due to plaintiff, and another to set aside an usurious agreement. We do not so consider. There is but one cause of action stated, that for an accounting. The allegations as to the usurious nature of the contract are merely incidental, and *767are alleged- because, if sustained, they may have a bearing upon the question as to how much plaintiff is entitled to recover.
The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
Clarke, P. J., Smith, Davis and Shearn, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.